This appeal was filed September 10, 1925, and no briefs have been filed in support of the appeal. *Page 440 
The plaintiff in error, hereinafter called the defendant, was charged with the crime of unlawful possession of narcotics, and convicted, and his punishment fixed at one year in the penitentiary at McAlester.
Under the rule of this court, where an appeal is not supported by briefs, it is assumed that the appeal has been abandoned or is without merit. The court has examined the record and finds that the information sufficiently charges the offense; that the evidence supports the charge; that the instructions of the court were reasonably fair to the defendant; that there were no errors in the introduction of the testimony prejudicial to the rights of defendant; and that the defendant was accorded a fair and impartial trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.
 *Page 1